Appeal from an order of the Supreme Court, Ontario County (Matthew A. Rosenbaum, J.), entered December 26, 2014. The order denied the motion of defendant MAA-Sharda, Inc. for leave to reargue and renew its opposition to plaintiff’s motion for a judgment of foreclosure and sale.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Indus PVR LLC v MAA-Sharda, Inc. ([appeal No. 1] 140 AD3d 1666 [2016]).
Present — Smith, J.P., Centra, DeJoseph, Curran and Scudder, JJ.